Citation Nr: 0940632	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for a 
hyperkeratotic skin lesion.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1982 to June 
1984, and from July 1987 to July 1992.  The May 2004 rating 
decision also contains reference to additional unverified 
active service from February to July 2003.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for a benign 
hyperkeratotic skin lesion of the left upper arm and assigned 
an initial noncompensable disability rating, effective July 
6, 2003.  

In September 2005, the Veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

This case was previously before the Board in November 2006, 
when it was remanded for additional development, and in 
September 2007, when it was denied.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In an August 2008 Joint Motion for Remand, the parties moved 
the Court to issue an order vacating and remanding the 
Board's September 2007 decision.  The Court issued an order 
in August 2008 granting the parties' motion and remanded the 
case back to the Board for further appellate action.


FINDING OF FACT

The Veteran's hyperkeratotic skin lesion has not required 
systemic therapy and occupies less than five percent of her 
total body area or exposed surface area; no characteristics 
of disfigurement are shown. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
a hyperkeratotic skin lesion have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic 
Codes 7800-7806, 7817 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Recitation of Pertinent Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation. Dermatitis or eczema 
covering 20 to 40 percent of the entire body, affecting 20 to 
40 percent of exposed areas, or requiring systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period warrants a 30 percent 
evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Recitation of Pertinent Evidence

Service connection for a hyperkeratotic skin lesion was 
granted in the May 2004 rating decision on appeal.  An 
initial noncompensable rating was assigned, effective July 6, 
2003, under Diagnostic Code 7806.


The Veteran's Family Practice physician reported in November 
2003 that he had been treating the Veteran for over one year, 
and that he first observed the recurring rash on her left 
upper arm in September 2002.  Physical examination showed a 
dry, hyperpigmented rash measuring 3 centimeters (cm) x 4 cm.  
A May 2002 biopsy indicated benign hyperkeratotic skin with 
basilar pigmentation.  

Upon VA examination in March 2004 the Veteran complained that 
her arm lesion itched constantly and was growing in size.  
She used an over-the-counter cortisone cream to treat 
symptoms, but had used prescription creams in the past.  
Physical examination showed an oval-shaped hyperpigmented 
lesion measuring 2.5 inches (in) in diameter that was 
maculopapular in appearance with hyperkeratotic skin.  No 
scarring or disfigurement were noted.  There was no 
associated ulceration, drainage, or other gross deformity.  A 
benign hyperkeratotic skin lesion with basilar pigmentation 
covering  2 to 3 percent of exposed areas and 1 percent of 
the entire body was diagnosed.  

In April 2004, the Veteran was diagnosed with a left upper 
arm rash by her primary care physician at the Montgomery VA 
Medical Center (VAMC).  Lamisil, an antifungal antibiotic, 
was prescribed and the Veteran was referred to dermatology.  
During a August 2004 dermatology consultation, lichen simplex 
chronicus was diagnosed and Cordran Tape was prescribed.  

The Veteran testified at the September 2005 hearing that her 
rash was currently the size of an eraser-head and constantly 
itched.  The rash was also getting larger and forced her to 
avoid sleeveless shirts as its appearance was embarrassing.  
She self-treated the rash with over-the-counter creams.  

In July 2006 the Veteran's left upper arm rash measured 5 x 5 
cm and she reported using numerous creams to treat symptoms.  
Several months later, in November 2006, the Veteran's primary 
care physician at the VAMC prescribed Amcinonide ointment for 
the skin rash.  

The Veteran's most recent VA examination was in February 
2007.  Her current symptoms included urticaria and 
tenderness.  She reported that she treated her rash with 
Cyclocort, a topical corticosteroid, twice daily during the 
last 12 months.  An egg-sized, mildly scaly lesion was 
present on her left upper arm.  It was described as 
hyperpigmented with some small plaques.  After examining the 
Veteran and reviewing photographs contained in the claims 
folder, the examiner diagnosed cutaneous amyloidosis.  The 
examiner concluded that the Veteran's rash affected less than 
5 percent of exposed areas and less than 5 percent of her 
total body area. 

Analysis

The Veteran's hyperkeratotic skin lesion is currently rated 
by analogy as noncompensably disabling under Diagnostic Code 
7806 pertaining to eczema and dermatitis.  While the Veteran 
has submitted several lay statements from friends and co-
workers noting that her rash has increased in size over the 
years, the March 2004 and February 2007 VA examiners both 
found that the Veteran's skin condition affected less than 5 
percent of her total body area or exposed surface area.  
Similarly, her skin lesion measured only 5 x 5 cm when 
examined in July 2006.  Therefore, the Veteran's skin 
condition clearly does not involve between 5 and 20 percent 
or more of the entire body or exposed areas as required for a 
compensable rating under Diagnostic Code 7806.  38 C.F.R. 
§ 4.7.  

Moreover, the Veteran has not undergone systemic therapy with 
corticosteroids or other immunosuppressive drugs for 
treatment of her hyperkeratotic skin lesion.  She reported 
using Cyclocort at her February 2007 VA examination and 
records from the VAMC show prescriptions for other 
corticosteroids in August 2004 and November 2006.  Although 
the medications prescribed for the Veteran are considered 
corticosteroids, they all are used topically and do not 
constitute systemic therapy.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONALRY (27TH Ed. 1994 at 1657 (defining 
"systemic" as pertaining to or affecting the body as a 
whole).  Although the Veteran's representative has asserted 
that the Veteran's use of Cyclocort - which was described by 
the VA examiner in February 2007 as a topical treatment - is 
systemic treatment with corticosteroids, the evidence does 
not establish, and the Veteran herself does not allege, that 
she has ever treated her skin condition with systemic 
therapy.  In fact, the Veteran has consistently stated that 
she has only used topical creams to treat her upper arm 
lesion.  

Although Diagnostic Code 7806 also provides for the rating of 
eczema and dermatitis as disfigurement of the head, face, or 
neck, or under the criteria for rating scars, it is clear 
that the Veteran's predominant disability is her itchy skin 
lesion of the left upper arm.  There is no evidence of 
scarring or disfigurement of the skin of her head, face, or 
neck.  Therefore a compensable rating is not warranted under 
Diagnostic Codes 7800-7805 at any time during the appeals 
period. 

In addition, rating the Veteran's disability under Diagnostic 
Code 7817 for exfoliative dermatitis is not appropriate.  
There is no evidence of both any extent of erythroderma 
involvement of the skin and systemic therapy, such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long- wave ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy, has not been required.  38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2009).

The Veteran's hyperkeratotic skin lesion of the left upper 
arm therefore most nearly approximates the criteria for the 
currently assigned initial noncompensable disability 
evaluation, and the claim must be denied.  The Board has 
considered reasonable doubt and all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4.   Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluation.  

Other Considerations

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
No. 2008-7135 (Fed. Cir. July 17, 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  Her hyperkeratotic skin lesion is 
manifested by symptoms such as a small rash and constant 
itching.  These manifestations are contemplated in the rating 
criteria.  The rating criteria are therefore adequate to 
evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is not warranted.

Occupational Impairment

In May 2009, the Court held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable.  She is not in receipt of Social 
Security disability benefits, and has continued to work as an 
investigator throughout the claims period.  There is no 
medical evidence that the Veteran's skin rash has interfered 
with her employment, and the Veteran has not stated that she 
has lost any time from work or is unable to perform her 
duties due to her service-connected hyperkeratotic skin 
lesion.  Therefore, remand or referral of a claim for TDIU is 
not necessary as there is no evidence of unemployability due 
to the service-connected skin condition.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to her claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial compensable rating for 
hyperkeratotic skin lesions is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


